*380ORDER
JAMES F. BOYLAN of JERSEY CITY, who was admitted to the bar of this State in 1988, having pleaded guilty to a one count federal information charging him with wire fraud, in violation of 18 U.S.C.A 1343, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), JAMES F. BOYLAN is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that JAMES F. BOYLAN be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that JAMES F. BOYLAN comply with Rule 1:20-20 dealing with suspended attorneys.